Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to communication filed on 11/18/2020.  Claims 1-7, and 11-17, 19-24 are pending. Claim 24 is newly added claims. Claims 8-10, 18 are canceled.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favis et al. U.S. Patent Publication # 2019/0143527 (hereinafter Favis) in view of Rolston et al. U.S. Patent Publication # 10,120,354 (hereinafter Rolston)

With respect to claim 1, Favis teaches an information processing apparatus comprising:
	-a communication interface (Paragraph 33)
	-a processor configured to: acquire input information (i.e. user input) including personal information of a user (i.e. user preferences including user contact, interests, user likes and dislikes) and information that the user conveys to an interaction partner (i.e. Robot)(Paragraph 30, 32, 33)
	-transmit the input information (Paragraph 33), through the communication interface, to a selected device among a plurality of candidate devices (i.e. another robot)(Paragraph 30) as a device for processing response information based on the input information (i.e. taking the input from a user based on communication, decides if the robot will speak, if it is the turn of the robot to speak, then based on input data the MIP robot analyzes the situation and decides if the robot will speak in a robot like personality)(Paragraph 39-40), wherein either the processor of the information processing apparatus OR the selected device edits the response information for converting the response information to be compatible with at least one information conveyance medium of the information processing apparatus (i.e. input data the MIP robot analyzes the situation and decides if the robot will speak in a robot like personality or in a human like personality) (Paragraph 40) OR at least one other information conveyance 
wherein the selected device further generates output information that from a portion of the response information (i.e. AMIP chat and chatter bots are able to assess a user’s mood and situation by asking directions, express emotions, tell jokes during a continuing interaction) (Paragraph 43) based on the characteristics of the user included in the personal information (i.e. assess a user’s mood and situation) or a request from the user to summarize the response information (i.e. based on asking direct questions)(Paragraph 43)
	-notify the generated output information to the user through the interaction partner (i.e. AMIP chat- or chatter bot will be responding in a robot like manner during the continuing interaction or communication with the same user)(Paragraph 42-44)
	Although Favis teaches another robot, it does not explicitly state plurality of candidate devices.  
	Rolston teaches transmit the input information (i.e. command or text), through the communication interface, to a selected device (i.e. Siri/virtual personal assistant system to house/front door or selected device can be one of automation device itself such as door lock/front door) among a plurality of candidate devices ((i.e. Fig. 1 element 22) or (Fig. 4 elements 152A-K)) as a device (i.e. virtual personal assistant system “Siri”) for processing response information based on the input information (column 13 lines 63-67)(column 14 lines 1-6) wherein  either the processor of the information processing apparatus or the selected device edits the response information (i.e. “yes, the front door is locked. Would you like me to unlock it?”) for converting the response information to be compatible with at least one information conveyance medium of the information processing apparatus (i.e. text to speech/voice, voice/speech to text on the virtual personal assistant system)(column 14 lines 6-38) OR at least one other information conveyance medium of an external apparatus (i.e. virtual personal assistant system) among 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Rolston’s teaching in Favis’s teaching to come up with generating output information that is extracted from a portion of the response information.  The motivation for doing so would be so the virtual personal assistant can respond with an answer and ask a follow up question from the user response.   
	With respect to claim 2, Favis and Rolston teaches the information processing apparatus according to claim 1, but Rolston further teaches wherein the processor selects the selected device from a device group of candidates (i.e. selecting virtual personal assistant  for selecting  front door lock from multiple group of candidates)(column 13 lines 10-47)
	With respect to claim 3, Favis and Rolston teaches the information processing apparatus according to claim 1, but Rolston wherein the processor selects the selected device based on at least one of an operation situation (i.e. locking and unlocking), a position or communication situation of each device included in the device group (column 13 lines 10-47).

	With respect to claim 5, Favis and Rolston teaches the information processing apparatus according to claim 1, but Rolston wherein the processor selects a device having the best performance in execution (i.e. selecting SIRI which selects the front door lock being the best at locking the door) or memory access as the selected device )(column 13 lines 10-47, lines 63-67)(column 14 lines 1-56)
	With respect to claim 6, Favis and Rolston teaches the information processing apparatus according to claim 1, but Rolston wherein the processor selects a device generating the best quality of the output information as the selected device  (i.e. selecting SIRI which selects the front door lock being the best at locking the door) or memory access as the selected device or it can by any other home automation device including security related devices such as security cameras, window or door alarm, window or door lock etc.)(column 13 lines 10-47, lines 63-67)(column 14 lines 1-56)
	With respect to claim 7, Favis and Rolston teaches the information processing apparatus according to claim 1, but Rolston wherein the processor selects the selected device based on history of interaction between the user and the interaction partner (i.e. past event database) (column 13 lines 10-47, lines 63-67)(column 14 lines 1-56)
	With respect to claim 11, Favis and Rolston teaches the information processing apparatus according to claim 1, but Favis wherein the processor acquires the personal information of the user from a device carried by the user (i.e. multiple voice in human like personalities or assess user’s mood etc. being received from smart phone or mobile tablet which user might be carrying)(Paragraph 43)
	With respect to claim 12, Favis and Rolston teaches the information processing apparatus according to claim 2, but Favis wherein the processor acquires the personal information of the user from 
	With respect to claim 13, Favis and Rolston teaches the information processing apparatus according to claim 3, but Favis wherein the processor acquires the personal information of the user from a device carried by the user (i.e. multiple voice in human like personalities or assess user’s mood etc. being received from smart phone or mobile tablet which user might be carrying)(Paragraph 43)
	With respect to claim 14, Favis and Rolston teaches the information processing apparatus according to claim 4, but Favis wherein the processor acquires the personal information of the user from a device carried by the user (i.e. multiple voice in human like personalities or assess user’s mood etc. being received from smart phone or mobile tablet which user might be carrying)(Paragraph 43)
	With respect to claim 15, Favis and Rolston teaches the information processing apparatus according to claim 5, but Favis wherein the processor acquires the personal information of the user from a device carried by the user (i.e. multiple voice in human like personalities or assess user’s mood etc. being received from smart phone or mobile tablet which user might be carrying)(Paragraph 43)
	With respect to claim 16, Favis and Rolston teaches the information processing apparatus according to claim 6, but Favis wherein the processor acquires the personal information of the user from a device carried by the user(i.e. multiple voice in human like personalities or assess user’s mood etc. being received from smart phone or mobile tablet which user might be carrying)(Paragraph 43)
	With respect to claim 17, Favis and Rolston teaches the information processing apparatus according to claim 7, but Favis wherein the processor acquires the personal information of the user from a device carried by the user (i.e. multiple voice in human like personalities or assess user’s mood etc. being received from smart phone or mobile tablet which user might be carrying)(Paragraph 43)
With respect to claim 19, Favis teaches an information processing method, applicable to an information processing apparatus, comprising:

	transmitting the input information (Paragraph 33), through the communication interface, to a selected device among a plurality of candidate devices (i.e. another robot)(Paragraph 30) as a device for processing response information based on the input information (i.e. taking the input from a user based on communication, decides if the robot will speak, if it is the turn of the robot to speak, then based on input data the MIP robot analyzes the situation and decides if the robot will speak in a robot like personality)(Paragraph 39-40), wherein either the processor of the information processing apparatus OR the selected device edits the response information for converting the response information to be compatible with at least one information conveyance medium of the information processing apparatus (i.e. input data the MIP robot analyzes the situation and decides if the robot will speak in a robot like personality or in a human like personality) (Paragraph 40) OR at least one other information conveyance medium of an external apparatus among a plurality of information conveyance mediums (i.e. using voice or by responding in a chat or displaying on a box also in form of feedback response/answer )used to convey the response information to the user (i.e. response/answer) (Paragraph 40, 42-43 )
wherein the selected device further generates output information that from a portion of the response information (i.e. AMIP chat and chatter bots are able to assess a user’s mood and situation by asking directions, express emotions, tell jokes during a continuing interaction) (Paragraph 43) based on the characteristics of the user included in the personal information (i.e. assess a user’s mood and situation) or a request from the user to summarize the response information (i.e. based on asking direct questions)(Paragraph 43)

	Although Favis teaches another robot, it does not explicitly state plurality of candidate devices.  
	Rolston teaches transmit the input information (i.e. command or text), through the communication interface, to a selected device (i.e. Siri/virtual personal assistant system to house/front door or selected device can be one of automation device itself such as door lock/front door) among a plurality of candidate devices ((i.e. Fig. 1 element 22) or (Fig. 4 elements 152A-K)) as a device (i.e. virtual personal assistant system “Siri”) for processing response information based on the input information (column 13 lines 63-67)(column 14 lines 1-6) wherein  either the processor of the information processing apparatus or the selected device edits the response information (i.e. “yes, the front door is locked. Would you like me to unlock it?”) for converting the response information to be compatible with at least one information conveyance medium of the information processing apparatus (i.e. text to speech/voice, voice/speech to text on the virtual personal assistant system)(column 14 lines 6-38) OR at least one other information conveyance medium of an external apparatus (i.e. virtual personal assistant system) among a plurality of information conveyance mediums (i.e. voice/speech or text) used to convey the response information to the user (i.e. text question to speech for response back to the user)(column 14 lines 6-38), wherein the selected device further generates output information (i.e. Yes, the front door is locked…..) that is extracted from a portion of the response information (i.e. “Hey siri, send a text to my house asking if the front door is locked.”, and the response being, “yes the front door is locked. Would like me to lock it?”) based on the characteristics of the user included in the personal information or a request from the user to summarize the response information (i.e. request being “Hey siri, send a text to my house asking if the front door is locked.”, and the response being, “yes the front door is locked. Would like me to lock it?” and the user responding with a “yes” or “please lock the front door”) notify the generated output 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Rolston’s teaching in Favis’s teaching to come up with generating output information that is extracted from a portion of the response information.  The motivation for doing so would be so the virtual personal assistant can respond with an answer and ask a follow up question from the user response.   
With respect to claim 20, Favis teaches a non-transitory computer readable medium storing a program that causes a computer to execute information processing, the information processing comprising:
	acquiring input information (i.e. user input) including personal information of a user (i.e. user preferences including user contact, interests, user likes and dislikes) and information that the user conveys to an interaction partner (i.e. Robot)(Paragraph 30, 32, 33)
	transmitting the input information (Paragraph 33), through the communication interface, to a selected device among a plurality of candidate devices (i.e. another robot)(Paragraph 30) as a device for processing response information based on the input information (i.e. taking the input from a user based on communication, decides if the robot will speak, if it is the turn of the robot to speak, then based on input data the MIP robot analyzes the situation and decides if the robot will speak in a robot like personality)(Paragraph 39-40), wherein either the processor of the information processing apparatus OR the selected device edits the response information for converting the response information to be compatible with at least one information conveyance medium of the information processing apparatus (i.e. input data the MIP robot analyzes the situation and decides if the robot will speak in a robot like personality or in a human like personality) (Paragraph 40) OR at least one other information conveyance medium of an external apparatus among a plurality of information conveyance mediums (i.e. using voice 
wherein the selected device further generates output information that from a portion of the response information (i.e. AMIP chat and chatter bots are able to assess a user’s mood and situation by asking directions, express emotions, tell jokes during a continuing interaction) (Paragraph 43) based on the characteristics of the user included in the personal information (i.e. assess a user’s mood and situation) or a request from the user to summarize the response information (i.e. based on asking direct questions)(Paragraph 43)
	-notifying the generated output information to the user through the interaction partner (i.e. AMIP chat- or chatter bot will be responding in a robot like manner during the continuing interaction or communication with the same user)(Paragraph 42-44)
	Although Favis teaches another robot, it does not explicitly state plurality of candidate devices.  
	Rolston teaches transmit the input information (i.e. command or text), through the communication interface, to a selected device (i.e. Siri/virtual personal assistant system to house/front door or selected device can be one of automation device itself such as door lock/front door) among a plurality of candidate devices ((i.e. Fig. 1 element 22) or (Fig. 4 elements 152A-K)) as a device (i.e. virtual personal assistant system “Siri”) for processing response information based on the input information (column 13 lines 63-67)(column 14 lines 1-6) wherein  either the processor of the information processing apparatus or the selected device edits the response information (i.e. “yes, the front door is locked. Would you like me to unlock it?”) for converting the response information to be compatible with at least one information conveyance medium of the information processing apparatus (i.e. text to speech/voice, voice/speech to text on the virtual personal assistant system)(column 14 lines 6-38) OR at least one other information conveyance medium of an external apparatus (i.e. virtual personal assistant system) among a plurality of information conveyance mediums (i.e. voice/speech or text) used to convey the response 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Rolston’s teaching in Favis’s teaching to come up with generating output information that is extracted from a portion of the response information.  The motivation for doing so would be so the virtual personal assistant can respond with an answer and ask a follow up question from the user response.   
	With respect to claim 21, Favis and Rolston teaches the information processing apparatus according to claim 1, but Favis further teaches the processor further configured to: query the user, through the interaction partner (i.e. robot), to select one of the at least one information conveyance medium (i.e. text form or voice form) of the information processing apparatus and the at least one other information conveyance medium of the external apparatus to output the generated output information (Paragraph 36, 38, 40, 41, 43).
	With respect to claim 22, Favis and Rolston teaches the information processing apparatus according to claim 21, but Favis further teaches wherein the processor is further configured to: in response to one of the at least one other information conveyance medium of the external apparatus being selected, 
	With respect to claim 23, Favis and Rolston teaches the information processing apparatus according to claim 1, but Favis further teaches wherein the information processing apparatus further comprises a camera configured to capture an image of the user (Paragraph 36, 38); and wherein the processor is further configured to edit the response information to a condition of the user based on the captured image of the user (i.e. based on the camera and sensors, the MIP robot can cry or laugh, sing making jokes by expressing emotions) (Paragraph 36, 38).
	With respect to claim 24, Favis and Rolston teaches the information processing apparatus according to claim 1, but Rolston further teaches wherein the processor is further configured to receive the request from the user (i.e. command/instruct a network enabled door lock to locked parameter)(column 11 lines 8-14); and wherein the selected device summarizes the response information and notifies the generated output information to the user within a requested time period specified in the request (i.e. locked parameter at 10am on march 12) (column 11 lines 14-37).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-17, 19-24 have been considered but are moot in view of new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B).  Wallace et al. U.S. Patent Publication # 2011/0078105 which teaches automatically building chat bot content from scripts of conversation which can be interpreted as user past context or profile information.  
C).  Kadiri et al. U.S. Patent Publication # 2017/0075988 which teaches automatic resolution of user queries based on nature language processing and using past historical data to resolve user queries.
  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453